Filed 12/31/15 In re V.N. CA2/5
                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                     SECOND APPELLATE DISTRICT

                                                  DIVISION FIVE


In re V.N. et al., Persons Coming Under the                          B259606
Juvenile Court Law.                                                  (Los Angeles County
                                                                     Super. Ct. No. DK05329)


LOS ANGELES COUNTY
DEPARTMENT OF CHILDREN AND
FAMILY SERVICES,

         Plaintiff and Respondent,

         v.

A.N.,

         Defendant and Appellant.



         APPEAL from an order of the Superior Court of Los Angeles County, Marguerite
D. Downing, Judge. Reversed with directions.
         Amy Z. Tobin, under appointment by the Court of Appeal, for Defendant and
Appellant.
         Mary C. Wickham, Interim County Counsel, Dawyn R. Harrison, Assistant
County Counsel, Jeanette Cauble, Senior Deputy County Counsel, for Plaintiff and
Respondent.
         Mary Keenan for the Minor and Respondent.
       A.N., the presumed father of the two children, V.N. and Danica N., appeals from a

Welfare and Institutions Code section 366.26 parental rights termination order. The

presumed father contends the parental rights termination order must be reversed because

of noncompliance with the Indian Child Welfare Act and related California provisions.

The parties have stipulated to a limited reversal of the parental rights termination order to

allow compliance with the Indian Child Welfare Act and related California provisions. In

addition, the parties have stipulated to immediate remittitur issuance.

       We accept the parties’ stipulation. The parties agree there was noncompliance

with the Indian Child Welfare Act and related California provisions. We concur in their

assessment in this regard. Further, the parties agree the parental rights termination order

must be reversed and remanded to permit proof of compliance with the Indian Child

Welfare Act and related California provisions. Our ability to accept a stipulated reversal

in the dependency context is discussed in the case of In re Rashad H. (2000) 78
Cal. App. 4th 376, 379-382. The present case involves reversible error--the failure to

present substantial evidence of compliance with the Indian Child Welfare Act and its

related California provisions. (In re Marinna J. (2001) 90 Cal. App. 4th 731, 736-740; In

re Desiree F. (2000) 83 Cal. App. 4th 460, 471-472.) Under any circumstances, the

parental rights termination order would be reversed. Thus, a stipulated reversal advances

those interests identified in Code of Civil Procedure section 128, subdivision (a)(8). (In

re Rashad H., supra, 78 Cal.App.4th at pp. 379-382; see Union Bank of California v.

Braille Inst. of America, Inc. (2001) 92 Cal. App. 4th 1324, 1329-1330.) If proper notice

and investigation is undertaken and no tribe asserts that the child is of Indian descent, the

                                              2
parental rights termination order is to be reinstated. If a tribe asserts that the child is of

Indian descent, the juvenile court is to proceed in compliance with the Indian Child

Welfare Act and related California provisions.

       The Welfare and Institutions Code section 366.26 order is reversed and the cause

is remanded for compliance with the federal Indian Child Welfare Act requirements and

related state provisions. The remittitur is to issue forthwith.

                             NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS



                             TURNER, P. J.



We concur:



       KRIEGLER, J.



       BAKER, J.




                                               3